United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-720
Issued: June 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2007 appellant filed a timely appeal from the January 4, 2007 merit
decision of the Office of Workers’ Compensation Programs, denying authorization for hearing
aids. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether the Office abused its discretion by refusing to authorize hearing
aids.
FACTUAL HISTORY
On December 4, 2005 appellant, then a 59-year-old motor vehicle operator, filed an
occupational disease claim alleging that he had developed hearing loss as a result of work-related
noise exposure. His claim was accepted for bilateral sensorineural hearing loss.

Appellant filed a claim for a schedule award and requested authorization to purchase “in
ear” binaural hearing aids. The Office referred him to Dr. Robert Marwick, a Board-certified
otolaryngologist, for a second opinion examination and an opinion as to the degree of his
permanent hearing loss. In a report dated May 4, 2006, Dr. Marwick found that appellant had
bilateral sensorineural loss, and a bilateral “mild-severe” degree of loss which does impose a
communication handicap. A report of a May 4, 2006 audiogram performed by Stuart L. Cohen,
an audiologist, accompanied Dr. Marwick’s report. Testing of the right ear at frequency levels of
500, 1,000, 2,000 and 3,000 hertz revealed decibel losses of 10, 10, 40 and 55, respectively and
in the left ear decibel losses of 5, 5, 25 and 65, respectively. Dr. Marwick recommended
binaural amplification and a binaural hearing aid evaluation.
The Office forwarded Dr. Marwick’s report to a district medical adviser for review and a
determination as to the degree of appellant’s permanent hearing loss. In a May 17, 2006
memorandum, the district medical adviser agreed that appellant had a binaural hearing loss. For
schedule award purposes, he concluded that appellant had a six percent permanent impairment of
the right ear, and a zero percent impairment of the left ear. The district medical adviser
recommended against authorizing hearing aids by placing a checkmark in the “no” box provided
on the CA-51 form. By letter dated June 6, 2006, the Office informed appellant that the purchase
of hearing aids was not authorized, because his hearing loss had been determined to be minimal.
On July 12, 2006 the Office granted appellant a schedule award for a six percent permanent
impairment of the right ear and a zero percent impairment of the left ear.1
In a letter dated July 20, 2006, Joseph E. Gillespie, an audiologist, concurred with
Dr. Marwick’s recommendation for amplification devices. He noted that appellant was
benefiting at that time from loaner hearing aids bilaterally.
By decision dated January 4, 2007, the Office denied authorization for the purchase of
hearing aids, finding that the district medical adviser had opined that, because his hearing loss
was minimal, hearing aids were not necessary.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the
Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of any
disability or aid in lessening the amount of any monthly compensation.2 The Office must
therefore exercise discretion in determining whether the particular service, appliance or supply is
likely to affect the purposes specified in the Act.3
1

Appellant’s representative did not request review of the July 12, 2006 schedule award decision. Therefore, the
merits of that decision will not be addressed herein.
2

5 U.S.C. § 8103(a).

3

Marjorie S. Geer, 39 ECAB 1099 (1988) (the Office has broad discretionary authority in the administration of
the Act and must exercise that discretion to achieve the objectives of section 8103).

2

ANALYSIS
Dr. Marwick recommended binaural hearing aid amplification for appellant’s hearing
loss. After reviewing Dr. Marwick’s findings and accompanying audiogram, the Office medical
adviser checked the block marked “no” in response to the question as to whether hearing aids
were authorized. The Board finds that the case is not in posture for decision as to whether
hearing aids should be authorized for appellant’s employment-related hearing loss.
The Office’s procedure manual provides that hearing aids will be authorized when
hearing loss has resulted from an accepted injury or disease if the attending physician so
recommends.4 In this case, the Office’s second opinion physician recommended the use of
hearing aids. In its denial of authorization of hearing aids, the Office stated that the medical
adviser had opined that, because his hearing loss was minimal, hearing aids were not necessary.
However, the record does not reflect that the medical adviser gave any reason for his
recommendation against the authorization of hearing aids.
It is well established that proceedings under the Act5 are not adversarial in nature6 and
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.7 The Office has an obligation to see that
justice is done.8 While Dr. Marwick’s medical report lacks sufficient medical rationale, it is
sufficient to require further development of the medical evidence.9 Accordingly, the Board will
remand the case to the Office for further development of the evidence. The Office shall then
properly exercise its discretion and issue an appropriate decision on the issue of whether hearing
aids should be authorized.

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400(d)(2)
(October 1995).
5

5 U.S.C. §§ 8101-8193.

6

John J. Carlone, 41 ECAB 354 (1989).

7

Dorothy L. Sidwell, 36 ECAB 699 (1985).

8

William J. Cantrell, 34 ECAB 1233 (1983).

9

Horace Langhorne, 29 ECAB 820 (1978).

3

CONCLUSION
The Board finds that the case is not in posture for decision as to whether hearing aids
should be authorized for appellant’s employment-related hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the January 4, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to the Office for
proceedings consistent with this decision.
Issued: June 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

